Citation Nr: 1443476	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post removal of medial and semilunar cartilage of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the patellofemoral joint compartment of the left knee from October 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to December 1960.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in Cleveland, Ohio, that denied a rating in excess of 10 percent for status post removal of medial and semilunar cartilage of the Veteran's left knee.  Jurisdiction of his case is currently with the RO in Detroit, Michigan.

In June 2011, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In a February 2012 decision, the Detroit RO granted service connection for osteoarthritis of the patellofemoral joint compartment of the left knee associated with status post removal of the medial and semilunar cartilage, and assigned an initial 10 percent disability rating, effective from October 8, 2009.  Given that the RO's determination stems from the Veteran's disagreement with the January 2010 rating decision, the Board considers the claim for a higher rating as to this disability also properly on appeal.

In March 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  At that time, the Board noted that, in February 2012, the Veteran submitted claims of service connection for right knee and back disorders as due to his service-connected left knee disability.  The Board referred the claims for service connection for right knee and back disorders including as due to service-connected left knee disability to the AOJ for further consideration and adjudication.  There is no indication that the AOJ has yet adjudicated the claims and they are, again, referred for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence reflects that the Veteran's left knee status post removal of medial and semilunar cartilage has been manifested by complaints of frequent episodes of buckling, locking, pain and swelling in the left knee joint; and the medical evidence of record reflects the presence of a meniscal tear with frequent episodes of joint pain and findings of left knee joint effusion.

2.  Throughout the appeal period, the Veteran's left knee disability has been manifested by a range of motion that was no worse than zero degrees of extension and 90 degrees of flexion; no ankylosis has ever been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but not higher, for status post removal of medial and semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5258, 5259 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for osteoarthritis of the patellofemoral joint compartment of the left knee from October 8, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for Veterans Claims (court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters in November 2009, June 2012, and April 2014, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The November 2009 letter provided notice as to how VA assigns an appropriate disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's electronic files does not reveal any additional relevant evidence not considered by the AOJ in the increased rating claims on appeal.

The Veteran was afforded VA examinations in April 2011 and July 2012 and the examination reports are of record.  The examination reports are adequate for rating purposes.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The purpose of the Board's March 2014 remand was to obtain records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Detroit and Ann Arbor, dated since March 2009, and at the VAMC in Saginaw, dated since April 2012.  There has been substantial compliance with the Board's remand, as records from the Ann Arbor and Detroit VAMCs, dated to February and July 2012, respectively, and the Saginaw VAMC, dated to March 2014, were obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his oral and written statements in support of his claims.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

Contentions

The Veteran asserts that the severity of his service-connected left knee disabilities warrant ratings in excess of 10 percent.

During his June 2011 personal hearing at the RO, the Veteran reported having knee pain and discomfort, with knee instability, for which he wore a knee brace and took Tylenol with codeine that caused gastrointestinal problems for him.  See RO hearing transcript at page 3.  He explained that the knee brace prevented his knee from hyperextending, and he used a cane and walker, although his knee still buckled.  Id. at 4.  The Veteran tried to put his weight on his right knee.  Id.  He was limited in his ability to stand on his left knee to about 5 minutes.  Id.  The Veteran walked in slow deliberate steps and was unable to maintain his lawn due to knee instability.  Id. at 6.  He had problems with knee locking even when going to collect his mail.  Id. at 9.  The Veteran said he fell a few times and a knee replacement was recommended by a private physician.  Id. at 10.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected left knee disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43. 

The record shows that service connection for residuals of a left knee arthrotomy was granted by the RO and assigned a 10 percent disability evaluation under Diagnostic Code 5259, effective from December 1960.  

In October 2009, the RO received the Veteran's current claim for an increased rating for his left knee disability.  The January 2010 rating decision characterized the knee disability as status post removal of medial and semilunar cartilage of the left knee.

The February 2012 rating decision granted an initial 10 percent rating for osteoarthritis of the patellofemoral joint compartment under Diagnostic Code 5299-5010, effective October 8, 2009.

Given the disability evaluations assigned the Veteran's knee disabilities, potentially applicable Diagnostic Codes provide ratings as follows.

Diagnostic Codes 5258 and 5259 provide rating criteria for dislocated and removal of semilunar cartilage, respectively.  See 38 C.F.R. § 4.71a , DCs 5258 and 5259.  

Under Diagnostic Code 5259, removal of the semilunar cartilage warrants a 10 percent evaluation. 38 C.F.R. § 4.71a.  This is the maximum schedular evaluation available under this diagnostic code.

A 20 percent evaluation may be assigned under Diagnostic Code 5258, where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  This is the maximum schedular evaluation available under this diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order and a 30 percent rating is warranted for limitation to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

In another precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a.

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013). 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

Facts

VA and non VA medical records, dated from April 2009 to March 2014, include the Veteran's complaints of left knee pain, that was treated with cortisone injections and prescribed medications that caused gastrointestinal problems.  He ambulated with a cane and walker issued by VA and wore a left knee brace.  VA outpatient records show that the Veteran rated his left knee pain from a 4-5 out of 10 on a pain scale (in April 2009) to a 4-6 out of 10 (in May 2010 when knee swelling was noted) to a 7-8/10 (in July 2012).

Private medical records from R.L., D.O., dated from November 2009 to July 2011, indicate that, when seen in November 2009, the Veteran's knees were tender to palpation and there was crepitation on range of motion.  The clinician noted that VA was not addressing the Veteran's knee pain and arthritis.  


According to a January 20, 2010 record from J.R.W., M.D., an orthopedic surgeon, the Veteran was evaluated for having a painful stiff left knee.  His history of left knee meniscectomy was noted and that he had pain, swelling, and discomfort. 

On examination, the Veteran's left knee was stable to ligamentous testing, with negative Lachman's test and pivot shift.  The Veteran had a varus stance to his knee and a very slight flexion contracture.  There was crepitation along the medial joint line.  Dr. J.W. reported that X-rays revealed "virtually bone on bone deformity" with changes at the distal femoral condyle on the medial side, thought perhaps to be early avascular necrosis.  

The impression was advancing osteoarthritis of the left knee.  The orthopedic surgeon noted that medications caused the Veteran to develop an ulcer and injections were not helpful.  Arthroscopy was not considered as helpful as having a total knee replacement that the Veteran wanted to have.

A May 19, 2010 VA orthopedic consult record indicates that the Veteran had left knee swelling and pain.  Range of knee motion was from 0 to 120 degrees with mild crepitus and slight effusion.  McMurray sign was negative.  An knee injection was administered.

When seen by Dr. R.L., on May 27, 2010, Veteran had left knee swelling, redness and tenderness, and it was noted that he had a cortisone shot administered by VA on May 18, 2010.  

In April 2011, the Veteran underwent VA examination.  He complained of left knee instability, giving way, swelling, pain, stiffness, and effusion on one occasion, denied having flare ups, and complained of constant pain under his knee cap.  The Veteran said his knee buckled 3 to 4 times a week when he walked to the mailbox and an orthopedic surgeon recommended knee replacement.  The Veteran was using an elastic hinged sleeve on his knee as he recently lost weight after his wife's death and his knee brace was too big.  He ambulated with a cane.

On examination, the Veteran had a slight occasional limp and there was evidence of abnormal weight bearing and abnormal shoe wear pattern.  There was crepitation with a meniscus abnormality, but no locking, or effusion.  Range of motion of the left knee was from 0 to 103 degrees with objective evidence of pain with active motion.  There was no additional limitation of motion with repetitive motion.  The Veteran had a 13 centimeter by .3 centimeter scar on the left medial knee. 

X-rays showed moderate medial joint compartment osteoarthritis of the left knee and mild patellofemoral joint compartment osteoarthritis of the left knee.  The examiner noted that the Veteran was told he needed a total knee replacement as he was having swelling, heat, and loss of range of motion.  The examiner also noted that the Veteran was a surgical nurse at the VA medical center for 27 years and then ran the laundry system there until he retired in March 1995 when he was offered a buyout.  The diagnosis was residuals of meniscectomy of the left knee with moderate medial joint and mild patellofemoral joint compartment osteoarthritis.  The examiner observed that the disability had significant occupational effects due to decreased mobility, problems with lifting and carrying, and pain.  It had severe effects on his ability to participate in sports, moderate effects on the Veteran's ability to do chores, shop, exercise, travel, and participate in recreational activities, and mild effects on some of his activities of daily living.

A July 18, 2011 Annual Physical Examination record from Dr. R.L. indicates that the Veteran's left knee was unstable and he was contemplating knee replacement.

A July 2012 VA examination report includes the Veteran's report of left knee swelling and pain when he worked as a nurse and at the VA medical facility.  He complained of constant left knee pain that was a dull ache, that he rated as a 4 to 5 out of 10 on a good day and a 7 to 8 out of 10 on a bad day.  The pain stayed in his knee and did not radiate.  He had flare ups, the impact of which, was that, when weather was stormy, he could tell if a storm was coming.

His right knee was "unstable" and sometimes did not hold his weight and he fell.  He had dull aching left knee pain that he rated as a 2 or 3 out of 10 on a good day and a 5 or 6 out of 10 on bad day.

On examination, the Veteran walked with a slightly unsteady gait with a metal cane.  Range of motion of his left knee was from 0 to 90 degrees with no objective evidence of pain or additional limitation of motion after repetitive motion.  He had functional loss and/or functional impairment of the left knee described as less motion than normal and the left knee interfered with sitting, standing, and working.

There was pain on palpation of the left knee with normal strength in both knees.  There was normal joint stability tests.  A history of severe recurrent patellar subluxation/dislocation was noted and that the Veteran had a meniscal tear.  He reported "a lot of pain and clicking" when he took a step.  X-rays of both knees showed degenerative or traumatic arthritis.  As to the functional impact of the left knee disability on the Veteran's ability to work, the examiner commented that the Veteran may be limited to sedentary work and limited standing, walking, and bending of his knees.

Analysis

Status Post Removal of Medial and Semilunar Cartilage

Here, the Board finds that the credible and objective evidence suggests that an initial 20 percent disability evaluation for the Veteran's left knee disability is in order.  As noted in VA and non-VA treatment records and in the reports of the various VA examinations, the Veteran provided a history of frequent episodes of locking, pain, and effusion into the joint of his left knee for which he used a knee brace, walker, and cane to ambulate.

The private and VA medical records, dated from 2009 to 2014, describe the Veteran's ongoing treatment for left knee pain that he rated as high as a 7 or 8 out of 10 on a pain scale.  As mentioned above, the April 2011 VA examiner noted the Veteran's report of knee pain and that left knee disability had significant effects on his ability to work and moderately affected his ability to perform chores, exercise, participate in recreational activities, and travel, and severely limited his ability to participate in sports, with objective evidence of crepitation, a meniscus abnormality with a limping gait and abnormal weight-bearing.

The July 2012 VA examiner reported pain on palpation of the left knee and that the Veteran may be limited to sedentary work with limited ability to stand, walk, and bend his knee.

Thus, a schedular rating of 20 percent for left knee status post removal of medial and semilunar cartilage with frequent episodes of locking and effusion in the knee joint, is warranted under Diagnostic Code 5258.

The Board further finds that an evaluation in excess of 20 percent is not warranted for the Veteran's left knee disability under Diagnostic Code 5257, which evaluates knee impairment due to instability.  

While the Veteran has subjectively complained of knee buckling and stability and, in July 2011, Dr. R.L noted that the left knee was unstable, the April 2011 and July 2012 VA examiners, and Dr. J.W. in January 2010, all reported no ligamentous instability.  Thus a rating in excess of 20 percent is not warranted under Diagnostic Code 5257.

In the present claim, the Board finds that the Veteran's rating under DC 5258 contemplates his pain upon motion and difficulty walking noted generally by the April 2011 and July 2012 VA examiners.  In finding that the Veteran's disability warrants a 20 percent rating, the Board has considered DeLuca factors, as noted in the VA examination reports and private medical records, as well as the Veteran's testimony.  See also Mitchell, supra.

Diagnostic Code 5055 applies to prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a (2013).  A total rating (100 percent) for the year following the implantation of the prosthesis and a minimum 30 percent rating thereafter is automatically awarded.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  

While, in January 2010, the Veteran was advised to undergo a left total knee replacement, in July 2011, he was still contemplating the procedure, and the more recent VA records, dated through 2014 do not indicate that a knee replacement procedure was performed.  Thus a higher rating under DC 5055 is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran has not been found to have additional loss of motion due to the functional factors in 38 C.F.R. §§ 4.40, 4.45 and he is in receipt of more than the minimum compensable rating as contemplated by 38 C.F.R. § 4.59. 

In this regard, he has not been found to have additional loss of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  In fact, the April 2011 VA examiner noted that the Veteran had knee pain but denied flare- ups although the July 2012 examiner noted that the Veteran had flare ups the impact of which was that he could tell when a storm was coming.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, supra.

Finally, the April 2011 VA examiner reported that the Veteran has a left knee surgical scar, but there is no indication that it is painful, unstable, or greater than 39 square cm., such as to warrant a separate compensable evaluation.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7804, 7505 (2013).

As such, the Board concludes that a 20 percent rating, but not higher, is warranted for the Veteran's left knee disability under Diagnostic Code 5258.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5258.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 


Osteoarthritis of the Patellofemoral Joint Compartment

The Veteran's osteoarthritis of the patellofemoral joint compartment of the left knee is currently assigned an initial 10 percent rating under Diagnostic Code 5299-5010.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id. 

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling and flexion of the leg limited to 45 degrees is rated 10 percent disabling while flexion of the leg limited to 30 degrees is rated 20 percent disabling and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling while extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The medical evidence shows normal extension in the appellant's left knee; he has exhibited zero degrees of extension on multiple VA examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 90 degrees and with pain (in July 2012).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

However, the evidence of record does not support a rating in excess of 10 percent for the left knee osteoarthritis disability as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Additional limitation of joint function was not shown after repetition due to pain, fatigability or weakness.  Id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell; DeLuca v. Brown.

The findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for both the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As painful and slightly decreased motion has been shown, no more than the currently assigned 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5010.

Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an increased initial rating for osteoarthritis of the patellofemoral joint compartment of the left knee, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Board has also considered whether the Veteran's left knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected right foot disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disabilities include painful left knee motion, weakness, and limited motion.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5259.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's left knee disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disabilities that are outside the rating criteria, referral for extra-schedular rating is not warranted.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Rating Based Upon Individual Unemployability Due to Service-Connected Disabilities (TDIU)

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran told the April 2011 VA examiner that he retired in 1995 after being offered a buyout.  Although he told the July 2012 VA examiner that his knee hurt when he worked, he did not indicate that the knee impeded his ability to work or resulted in his taking the buyout offer.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Finally, in view of the holding in Fenderson and Hart, and, based upon the record, the Board finds that at no time since the Veteran filed his claim for an increased rating have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.



ORDER

A 20 percent rating, but not higher, for status post removal of medial and semilunar cartilage of the left knee, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating higher than 10 percent for osteoarthritis of the patellofemoral joint compartment of the left knee from October 8, 2009, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


